Citation Nr: 1018033	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder and 
hypertension, to include as secondary to the service-
connected posttraumatic stress disorder (PTSD), and if so 
whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the Veteran's petition to 
reopen a previously-denied claim for service connection for a 
heart condition and high blood pressure based on a 
determination that new and material evidence had not been 
received.

The RO subsequently reopened the claim and denied service 
connection on the merits.  However, even if the RO reopens 
claim and adjudicates on merits, the Board must first 
determine if the claim was properly reopened and only 
thereafter may review the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 
(Fed. Cir. 2001).  The Board has accordingly characterized 
the issue on appeal as reflected on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A rating decision in December 2003 denied service 
connection for a heart condition and high blood pressure on a 
direct basis and on a secondary basis; the Veteran was 
notified of the decision but did not appeal.

2.  Evidence received since the unappealed December 2003 
rating decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim for service connection for a heart 
condition and hypertension.

3.  The Veteran's heart condition and hypertension are due to 
or aggravated by his service-connected PTSD, or otherwise 
related to service. 


CONCLUSIONS OF LAW

1.  The decision of December 2003 denying service connection 
for a heart condition and high blood pressure is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.302 (2009).

2.  As new and material evidence has been received since the 
December 2003 rating decision, the criteria for reopening the 
claim for secondary service connection for a heart condition 
and hypertension are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for a heart condition 
and/or hypertension, to include as secondary to the service-
connected PTSD, are not met.  38 U.S.C.A. § 1110 (2002); 
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a 
heart condition and hypertension, claimed as secondary to his 
service-connected PTSD.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to 
the initial adjudication of the claim.  The RO sent the 
Veteran a letter in November 2007, prior to the rating 
decision, that informed him of the evidence required to 
establish entitlement to direct service connection, including 
the effective-date and disability rating elements, as well as 
the respective responsibilities of the claimant and VA in 
obtaining such evidence; however, the letter did not advise 
the Veteran of the elements required to establish entitlement 
to secondary service connection.  

In April 2009, after the issuance of the rating decision, the 
RO sent the Veteran a letter informing him of the evidence 
required to substantiate a claim for secondary service 
connection, and the Veteran had ample opportunity to respond 
before the RO readjudicated the claim in January 2010.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  The Board accordingly finds 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Further, there is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

Given that the Veteran's claim has been reopened, the Board 
need not consider whether the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning notice in new 
and material evidence claims, have been met. 

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  The Veteran has 
been afforded appropriate VA examinations, the most recent in 
July 2009, and although the Veteran was advised of his right 
to testify before the RO's hearing officer and/or before the 
Board he has not requested such a hearing.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that should be obtained before the Board adjudicates 
the case, nor is the Board aware of any such evidence.

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will therefore address the merits of the claim.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006 38 C.F.R. § 3.310 was revised in 
order to more thoroughly reflect the holding in Allen, that 
secondary service connection is available for chronic 
aggravation of a nonservice-connected disorder. The 
amendments are not liberalizing; however, the claim on appeal 
was received in October 2007, after the regulation was 
implemented.  Accordingly, the current version of the 
regulation applies.

The revised § 3.310(b) provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected. However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule of Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity due to the natural progress of the disease 
from the current level.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

New and Material Evidence

An RO rating decision in December 2003 denied service 
connection for a heart condition and high blood pressure on a 
direct basis and also as secondary to the Veteran's service-
connected PTSD, based on a determination by a VA medical 
examiner that it was less likely than not the Veteran's PTSD 
had caused his hypertension and heart disease.  The Veteran 
was notified of the decision by a letter in January 2004 but 
did not appeal; the decision of December 2003 is accordingly 
final.  38 C.F.R. § 20.302.

The evidence of record in December 2003 included service 
treatment records (STRs), VA treatment records through 
September 2003, VA examinations for PTSD in February 2003 and 
September 2003, and VA examination of the 
chest/hypertension/cardiovascular in which the examiner 
articulated the opinion cited above.

Evidence received since December 2003 includes a letter from 
the Veteran's private cardiologist dated in February 2009 
asserting that the Veteran's diagnosed coronary artery 
disease is likely linked to his PTSD.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  Further, "new and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The letter from the Veteran's cardiologist is new because it 
was not previously before the adjudicators, and it is 
material because it is sufficient, when considered by itself 
or with previous evidence of record, to raise a reasonable 
possibility of substantiating the claim for service 
connection.

The Board accordingly finds the criteria are met to reopen 
the claim for service connection for a heart condition and 
hypertension.  The Veteran's appeal is granted to that 
extent.

Entitlement to Secondary Service Connection

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

The Veteran is service-connected for PTSD, rated at 30 
percent prior to July 26, 2005 and at 50 percent from that 
date.  He is also shown by VA and private medical records to 
have diagnosed coronary artery disease (CAD) and essential 
hypertension.  Accordingly, the first two elements of 
secondary service connection are met.

In regard to the third element - medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability - the record contains 
conflicting medical opinions.  In this regard, the Board 
would note that there is absolutely no evidence of record 
showing that the claimed disability is etiologically related 
to service or was shown within one year after service.

Initially, the Board notes that a VA examiner in September 
2003 stated an opinion it is not likely that PTSD caused the 
Veteran's essential hypertension or his heart disease.  
However, the Board places no probative value on this opinion 
since it is silent as to whether the PTSD may have aggravated 
the claimed disorders.

In support of the claim, a February 2009 letter from the 
Veteran's private cardiologist, Dr. Sharan Mahal, states the 
Veteran has no family history of premature CAD.  Dr. Mahal 
cited an article from MSNBC that asserts "there is 
supposedly war trauma stress and posttraumatic stress 
disorder linked to increased atherosclerotic heart disease" 
and noted the Veteran had been diagnosed with PTSD and was 
currently diagnosed with CAD.  Dr. Mahal concluded it is 
therefore likely these two are linked in the Veteran.

Also supportive of the claim is a letter from the Veteran's 
VA psychiatrist, dated in November 2009, asserting that the 
Veteran's psychiatric symptoms include hypervigilance and 
hyperarousal states that can potentially increase heart rate.

A contrary opinion was articulated by a VA examiner in July 
2009, who stated after examination of the Veteran and review 
of the medical records and claims file that the Veteran's CAD 
was not related to or aggravated by his PTSD.  The examiner 
noted the Veteran has a long history of hypertension and 
hypercholesterolemia, which are known risk factors for heart 
conditions including CAD.  Therefore, it is not likely PTSD 
caused or aggravated CAD.  Additionally, the Veteran's 
hypertension is not related to or aggravated by the PTSD; the 
hypertension is the essential type and the etiology is 
idiopathic. 
  
It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, for the reasons below, the Board finds the July 
2009 VA examiner's opinion to be the most probative opinion 
regarding the medical and legal questions on appeal.

First, medical opinions expressed in speculative language do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
citing Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this 
case, the November 2009 statement by the VA psychiatrist that 
hypervigilance and hyperarousal "can potentially increase 
heart rate" is speculative.  Similarly, the opinion of Dr. 
Mahal was based on a news article asserting there is 
"supposedly" war trauma stress and PTSD linked to increased 
atherosclerotic heart disease; Dr. Mahal's opinion is 
accordingly also based on speculation.  In contrast, the 
opinion of the VA examiner is not couched in speculative 
terms.

Second, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In this case, Dr. Mahal presumably had her own office records 
available and the MSNBC article she cited, but there is no 
indication she had access to any other records, including - 
significantly - the Veteran's psychiatric record.  In 
contrast, the VA examiner reviewed the Veteran's entire 
claims file and accordingly was able to review the Veteran's 
psychiatric symptoms (as described by the Veteran, in lay 
statements from the Veteran's family, in VA psychiatric 
examinations, and treatment notes since July 2001) as well as 
his cardiac symptoms since January 1996.  The VA examiner was 
accordingly in a better position to determine the progression 
of the Veteran's psychiatric symptoms versus the progression 
of his cardiac symptoms and arrive at an informed conclusion 
regarding the degree, if any, to which the Veteran's 
psychiatric symptoms over time may have exacerbated his 
cardiac symptoms.

In determining that the evidence provided by the VA examiner 
is more probative than that of Dr. Mahal, the Board notes 
that the Court has expressly declined to adopt a rule that 
accords greater weight to the opinion of the veteran's 
treating physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 
169, 176 (1993); Guerrieri, 4 Vet. App. 467, 471-73.

In addition to the medical opinions above the Board has 
reviewed the MSNBC article cited by Dr. Mahal.  The article 
is entitled "war trauma may lead to future heart attacks: 
study of nearly 2,000 veterans links symptoms of PTSD to 
heart disease."  The article discusses two studies, one 
funded by the National Institutes of Health and VA, and the 
other funded by the Department of the Army.  Generally, both 
studies indicated that veterans with symptoms of PTSD are at 
greater risk of heart attacks as they age.

A medical article or treatise can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  In this case, both Dr. Mahal and the VA 
examiner reviewed the MSNBC article in question, and although 
Dr. Mahal gave it the halfhearted endorsement of 
"supposedly" showing a relationship between PTSD and heart 
disease the VA examiner did not even refer to it as relevant 
in his discussion.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the documentary evidence above 
the Board has considered the lay evidence of record, 
consisting of the Veteran's assertions of his personal belief 
that his PTSD caused or aggravated his claimed heart disorder 
and hypertension.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).   However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Although the Board does not 
question the Veteran's sincerity in submitting his claim, the 
most probative medical evidence of record shows his service-
connected PTSD has not caused or permanently worsened his 
claimed heart disorder and/or hypertension.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for a heart condition and/or 
hypertension, to include as secondary to the service-
connected PTSD, are not met.  Accordingly, the claim must be 
denied.

The Board has considered the benefit-of-the-doubt rule.  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. 49, 54.  In this case, 
the evidence preponderates against the claim and the rule 
does not apply.   
 




ORDER

New and material evidence has been received to reopen the 
claim for service connection for a heart condition and 
hypertension, to include as secondary to the Veteran's 
service-connected PTSD; to that extent only, the appeal is 
granted.

Service connection for a heart condition and hypertension, to 
include as secondary to the Veteran's service-connected PTSD, 
is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


